Citation Nr: 0918572	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic strain of the right 
ankle.


REPRESENTATION

Appellant represented by:	David L.  Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.  N.  Hyland, Counsel


INTRODUCTION

The Veteran had active military service from July 2003 to 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at an RO hearing in February 2007 and via 
videoconference at a Board hearing in March 2009.  This 
matter was previously before the Board and was remanded in 
October 2008.

The issue of entitlement to a higher initial disability 
rating for the Veteran's service-connected right ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected degenerative disc disease, 
lumbar spine, is manifested by complaints of radiating pain, 
restriction of motion due to pain, muscle spasms, and 
tenderness on palpation of the lumbar spine with no evidence 
of ankylosis, incapacitating episodes, or neurologic 
manifestations of the lower extremities.



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for degenerative disc disease, lumbar spine, 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v.  Principi, 16 Vet. App. 183 
(2002).  

The provisions of 38 C.F.R. § 3.159 have been recently 
revised in part.  These revisions are effective as of May 30, 
2008.  73 Fed. Reg.  23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.  

The notice requirements apply to all five elements of a 
service connection claim:  Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v.  
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed.  Cir.  2007).

This appeal arises from the Veteran's disagreement with the 
disability ratings assigned following the grants of service 
connection for right ankle and low back disabilities.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v.  Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.  App.  
112 (2007).  Thus, no additional discussion of the duty to 
notify is required.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim.  The 
record includes service records, private medical records, VA 
treatment records, and VA examination reports.  Therefore, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v.  Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claims.  

Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A.  § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when the Veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).   

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran contends that the severity of his service-
connected low back disability warrants a higher disability 
rating.  After careful review of the evidence of record, the 
Board finds that a higher disability rating is not warranted.

VA promulgated regulations for the evaluation of disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug.  27, 2003), codified, in pertinent part, at 38 
C.F.R.  4.71a, Diagnostic Codes 5237, 5242, 5243, effective 
September 26, 2003.  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  As the Veteran 
filed his claim for an increased rating in 2004, the amended 
regulations are to be applied to this claim.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.   

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.   

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).  
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order.  Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The relevant evidence of record includes a July 2004 medical 
report which shows that the Veteran had a normal spine on x-
ray images, but that magnetic resonance imaging (MRI) 
revealed disc dessication, a small right paracentral disc 
protrusion at L4-5, and minimal central disc protrusion.  It 
was noted that neither protrusion resulted in any significant 
spinal canal or neural foraminal narrowing and that the 
Veteran had no increased pain with coughing or sneezing nor 
any effect on his urination or bowel movements, but that the 
he had stabilized at a poor level that precluded maintaining 
military fitness standards.

On examination, the Veteran had tenderness to palpation of 
the paralumbar muscles from L1 to the sacrum and tenderness 
on percussion and palpation of the lumbar spine, L1 to L5.  
He had loss of the lordotic curvature.  Flexion was limited 
by pain to 45 degrees and lateral flexion was limited by pain 
to 20 degrees bilaterally.  Rotation of the lumbar spine was 
to 30 degrees bilaterally with no pain.  There were no 
neurological defects noted.

VA treatment records dated in 2005 reveal that the Veteran 
reported a history of back problems.  A May 2005 VA general 
medical examination report shows that the Veteran reported 
constant dull pain with flare-ups of sharp pain.  The Veteran 
denied any incapacitating episodes in the past 12 months.  On 
physical examination, the Veteran had no obvious deformity of 
the spine, but there was some mild tenderness to deep 
palpation throughout the lumbar spine.  There was no guarding 
of motion and no evidence of abnormal musculature or shoe 
wear.  Flexion was limited to 45 degrees on repetition, 
extension was limited to 10 degrees, lateral flexion was 
limited to 15 degrees bilaterally, and rotation to the right 
and left was limited to 25 degrees.  It was noted that the 
Veteran expressed discomfort with range of motion and 
repetition of range of motion.  X-rays of the lumbar spine 
revealed no significant abnormality other than mild 
degenerative disease at the left L4-5 facet.  The diagnosis 
was degenerative disc disease of the lumbar spine.

An October 2007 VA examination report shows that the Veteran 
reported back pain, weakness, stiffness, spasms and decreased 
motion, but denied urinary problems, erectile dysfunction, 
incapacitating episodes, or falls.  He also alleged 
unsteadiness and weakness and numbness of the lower 
extremities.

On examination, there was no evidence of spasms or weakness, 
but there was evidence of guarding, tenderness and pain on 
motion.  The Veteran's posture was normal and there was no 
evidence of abnormal spinal curvatures.  Neurological 
examination, including motor and sensory testing, of the 
lower extremities was entirely within normal limits and there 
was no evidence of thoracolumbar spine ankylosis.  Flexion 
and extension were limited to 30 degrees by pain, with no 
additional loss of motion on repetitive use; right-side 
lateral flexion was limited by pain to 25 degrees with no 
additional loss of motion on repetitive use; left-side 
lateral flexion was limited to 30 degrees with no additional 
loss of motion on repetitive use of the joint; and, lateral 
rotation was limited to 30 degrees bilaterally with no 
additional loss of motion on repetitive use of the joint.  
Multiple spinal abnormalities were noted on x-ray images.  
The examiner noted that the Veteran's spine disability 
prevented shopping, exercise, recreational activities and 
sports, but had no effect on the activities of daily living.  
The examiner noted that although the Veteran complained of 
pain and numbness in his legs, there was no evidence of 
sciatica in the lower extremities and no evidence of nerve 
dysfunction.

In summary, the competent relevant medical evidence of record 
shows that the Veteran's lumbar spine disability is 
manifested by a myriad of symptoms, including radiating pain, 
restriction of motion due to pain, muscle spasms, and 
tenderness on palpation of the lumbar spine, but there is no 
evidence of unfavorable ankylosis of the thoracolumbar spine, 
much less evidence of ankylosis of the entire thoracolumbar 
spine.  As noted above, the only way to obtain a disability 
rating in excess of 40 percent under Diagnostic Codes 5235-
5242 is to have ankylosis of the entire thoracolumbar spine.

Additionally, the May 2005 and October 2007 VA examination 
reports reflect that the Veteran denied any incapacitating 
episodes.  As such, a rating in excess of 40 percent would 
not be warranted under Diagnostic Code 5243 which requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Moreover, although the Veteran has complained of radicular 
symptoms, the October 2007 VA examination report reflects 
that neurologic testing revealed normal sensory and motor 
function.  Additionally, the Veteran has consistently denied 
any bowel or bladder impairment or erectile dysfunction.  As 
such, the Board finds that there is no competent medical 
evidence of any associated objective neurologic 
abnormalities, such as bowel or bladder impairment, to be 
separately evaluated under an appropriate diagnostic code.

Finally, the provisions of 38 C.F.R.  §§ 4.40 and 4.45, and 
DeLuca, supra, do not provide a basis for a higher disability 
rating as all of the measurements of limitation of motion 
from the VA examination reports took into consideration pain 
on motion and noted no additional loss of motion on 
repetitive motion of the joint.  In any event, as noted 
previously, more severely limited range of motion would not 
be enough to warrant a disability rating in excess of 40 
percent in the current case as the Diagnostic Codes for 
rating spinal disabilities require either ankylosis of the 
entire thoracolumbar spine or incapacitating episodes (as 
defined by the regulations) having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
for any disability rating in excess of 40 percent.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet.  
App.  57, 60 (1993).  In exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  See 38 C.F.R. § 
3.321(b)(1).  

Although the Veteran asserts that he is virtually 
unemployable because of his service-connected back 
disability, the record does not include any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Veteran has not required 
frequent periods of hospitalization for his back disability 
and treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
back pain has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R.  §§ 
3.321(a) and 4.1.  The latter regulation, 38 C.F.R.  Section 
4.1, specifically states:  "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds referral for a higher rating on 
an extra-schedular basis is denied.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for service-connected degenerative disc disease of 
the lumbar spine is denied.  


REMAND

The October 2007 VA examination report shows that on physical 
examination, the Veteran's right ankle plantar flexion was 
limited to 35 degrees with no additional loss of motion upon 
repetitive use.  However, the following section of the report 
states Veteran's right ankle plantar flexion was limited to 
15 degrees with no additional loss of motion upon repetitive 
use.  Consequently, it is unclear what the correct range of 
motion is for the right ankle plantar flexion.  Moreover, 
right ankle dorsiflexion was not reported at all.  

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should furnish the claims 
file to the examiner who wrote the 
October 2007 VA examination report and 
request that he re-examine the Veteran 
and clarify the dorsiflexion and plantar 
flexion of the Veteran's right ankle.  If 
the examiner who wrote the October 2007 
examination report is unavailable, the 
AMC/RO should have the Veteran examined 
by another medical professional who 
should provide the requested ranges of 
motion of the Veteran's right ankle.  The 
following considerations will govern the 
examination:

a.  The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

c.  If there is pain on motion of 
the right ankle joint, the examiner 
must specify at what degree of 
motion the pain begins.
2.  The RO should notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  

3.  When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue of entitlement to 
an increased initial rating for the 
Veteran's service-connected right ankle 
disability.  If the benefit sought on 
appeal remains denied, the Vetera and his 
representative should be provided with a 
Supplemental Statement of the Case, and 
given an appropriate opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp  2008).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


